Slip Op. 05-136

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
SNR ROULEMENTS; SKF USA INC.,           :
SKF FRANCE S.A. and SARMA,              :
                                        :
               Plaintiffs,              :
                                        :
          v.                            :     Consol. Court No.
                                        :     97-10-01825
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
               and                      :
                                        :
TIMKEN U.S. CORPORATION,                :
                                        :
               Defendant-Intervenor.    :
________________________________________:

                             Judgment

     In SNR Roulements v. United States, 29 CIT ___, Slip Op. 05-67
(June 13, 2005), the Court remanded this matter to the United
States Department of Commerce (“Commerce”).           Commerce was
instructed to allow SNR Roulements (“SNR”) an opportunity to
demonstrate that its antidumping duty margin was incorrectly
determined because Commerce’s use of actual expenses did not
account for United States credit and inventory carrying costs in
the calculation of total expenses. See id. Commerce filed its
Final Results of Redetermination Pursuant to Court Remand (“Remand
Results”) on August 31, 2005.     Pursuant to the Court’s remand,
Commerce invited SNR to show that the amount of imputed expenses
was not reflected accurately or embedded in their actual expenses.
See Remand Results at 2.     SNR, however, failed to respond to
Commerce’s invitation. See id. at 1-2.

     Commerce determined that it had properly calculated SNR’s
antidumping duty margins and did not change the previously assigned
margin. See id. SNR’s weighted-average percentage margins for the
period May 1, 1995, through April 30, 1996, are 8.60 percent for
ball bearings and parts thereof from France and 10.14 percent for
cylindrical roller bearings and parts thereof from France.
Consol. Court No. 97-10-01825                                  Page 2


     This Court, having received and reviewed Commerce’s Remand
Results, holds that Commerce duly complied with the Court’s remand
order and it is hereby

     ORDERED that Commerce’s Remand Results are reasonable,
supported by substantial evidence, and otherwise in accordance with
law; and it is further

     ORDERED that the Remand Results filed by Commerce on August
31, 2005, are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                                     /s/ Nicholas Tsoucalas
                                          NICHOLAS TSOUCALAS
                                              SENIOR JUDGE


Dated:    October 19, 2005
          New York, New York